DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCullen et al US Patent Pub. 2013/0338791A1 in view of Zussman et al US Patent Pub. 2009/0074832A1.
Regarding claims 1 and 16, McCullen et al discloses a method of treating hyaline cartilage damage (see paragraph 0002) comprising placing at least one electrospun polymer fiber in communication with a damaged hyaline cartilage of a patient.  Each of the at least one electrospun polymer fiber scaffold comprising of a single layer of randomly oriented electrospun polymer fibers. See paragraphs 0002-0011.  However, McCullen et al does not disclose a monolayer scaffold made of randomly oriented electrospun polymer fibers.
NOTE: McCullen discloses in paragraphs 0144 and 0137 that it is well known in the art the use of monolayer scaffolds made of randomly oriented fibers, however, tri-laminar composite scaffold yield significantly higher ultimate tensile strength than the randomly monolayer scaffold.
Zussman et al discloses multiple embodiments disclosing scaffolds made of a single layer (see paragraph 0147, lines 1-2) or from a plurality of layers.  The single layer or the plurality of layers can be made of randomly oriented  electrospun fibers, aligned oriented electrospun fibers or the combination of both fibers (see paragraph 0147) for the purpose of promoting the growth of tissue and guiding tissue regeneration (see paragraph 0139).  
It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the tri-layer scaffold of the McCullen et al reference with the monolayer scaffold of the Zussman et al in order to promote the growth of tissue.
Regarding claims 2 and 18, see paragraph 0022.

Regarding claim 5, see paragraph 0135 and 0107 disclosing a scaffold and/or a plug having a length or width between 1mm to 100mm.
Regarding claim 6, see paragraph 0030 and 0135 disclosing the thickness between 100µm to 10,000µm.
Regarding claim 7, see paragraph 0052.
Regarding claim 8, Fig. 5 shows a Young Modulus of polycaprolactone scaffold with different fiber diameters.  Between 13MPa to 21 MPa.
Regarding claims 9 & 20, see paragraphs 0074 disclosing migration of cells.
Regarding claim 10, see paragraph 0027.
Regarding claim 15, paragraph 0038 discloses seeding as an optional step.
Regarding claim 17, the scaffold/or plug is used to replaced damaged cartilage.  Therefore, it is inherently use to replace cartilage damaged by arthritis.
	Regarding claims 11-13, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use sutures or adhesive to attach the scaffold/plug to hyaline cartilage because Applicant has not disclosed that by having these two attaching steps provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any other attaching methods because it would perform equally as well.
	Therefore, it would have been an obvious matter of design choice to modify the McCullen et al reference to obtain the invention as specified in claims 11-13.
	Regarding claim 14, it seems like the McCullen et al reference seeded the cells in vitro and not in vivo.  However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to seed the cells in vivo instead of in vitro because Applicant has not disclosed that by seeding the cells 
	Therefore, it would have been an obvious matter of design choice to modify the McCullen et al reference to obtain the invention as specified in claims 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760.  The examiner can normally be reached on Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.